Allow me at the outset to extend my sincere congratulations to you, Mr. President, on your election to preside over the General Assembly at its seventy-second session, as well as my best wishes for your success. I would also like to congratulate the new Secretary-General, Mr. António Guterres, and wish him every success in his mission. The Niger assures him of its full support.
The present session is taking place in a specific context, marked by the deterioration of the security situation in some Member States and, recently, by the destruction caused by hurricanes in others. To those affected countries, I would like to reiterate our solidarity and compassion. For those who have the flaw of forgetting or neglecting nature, it has reminded us that often it can be indomitable and has shown us that climate change can at times bring disaster and irremediable losses. We must therefore be aware and resolute in our conviction that new norms of production and consumption are being imposed on us.
The Niger is aware that each country is responsible for its own development and each person for his own
destiny. However, the most vulnerable countries — I am speaking of the least developed countries, landlocked developing countries and small island developing States — deserve the support and assistance of the more affluent nations. Cooperation and solidarity are essential pillars of our common Organization. It is an original commitment of all Member States to work together so that all peoples can attain a decent standard of living.
That is why, while recognizing some positive developments, it is important for the States Members of the United Nations to make a greater commitment to partnership and cooperation in order to achieve the Sustainable Development Goals and to combat inequalities among and within States. In that connection, the Niger stresses the imperative need for effective mobilization of the resources needed to finance development, in accordance with the Addis Ababa Action Plan.
For its part, and to give meaning to the Niger people’s struggle for prosperity and shared progress, the Government of the Niger has successfully carried out the Economic and Social Development Plan 2012- 2015 and has just adopted a second plan for 2017 to 2021. That plan takes into account the main trends of the Renaissance Programme Act 2 of His Excellency Mr. Mahamadou Issoufou, President of the Republic of the Niger, and of the Sustainable Development and Inclusive Growth Strategy, Niger 2035. It was designed to continue and amplify the Government’s efforts to face the immense challenges to our development. It is an expression of our determination to improve, substantially and sustainably, the basic social indicators, guarantee universal rights, realize food self-sufficiency, protect the environment, build strong democratic institutions, defend the integrity of our territory and ensure the security of goods and people throughout the national territory. It also takes into account the main features of the African Union’s Agenda 2063 and those of the 2030 Agenda for Sustainable Development.
Very opportunely, that plan will be presented to the Niger’s technical and financial partners at a donor round table in Paris from 11 to 13 December 2017, under the patronage of the President of the Republic of the Niger. The Niger will mobilize to produce the maximum amount of internal resources to finance the plan, but it also knows it can count on the active solidarity of its development partners. I therefore appeal to States and the private sector that believe in our potential to be a partner in that project.
I have just mentioned our development challenges and our responses to them. But our country and all the countries of the Sahel face significant security challenges. In reality, they are strategic threats that may even jeopardize the existence of our States. The Niger is facing three hotbeds of threats.
The first is related to the situation in Libya. Without a Government exercising control over the whole territory, with dozens of militias, terrorist groups and all kinds of traffickers and a process in difficulty, the situation is of concern not only for the Libyans but also for neighbouring countries such as the Niger. Because of the uncontrolled movement of arms of all calibres, armed groups have become direct threats to both the Libyan people and neighbouring countries. Until that country is stabilized, we will have no guarantee that the Sahelo-Saharan space will not continue to face violent upheavals.
The Niger calls on the entire international community to genuinely commit to the restoration of a democratic order in Libya. The Niger has only one agenda in Libya — peace. That is why we believe that we must already be supporting the process of revising the Libyan Political Agreement. We call on all parties to make every effort to ensure that the Libyans themselves are masters of their political destiny; that reconciliation is inclusive and excludes groups terrorists; that the army is unified and national; that militias are disarmed and terrorist groups neutralized; and, lastly, that the referendum and electoral process is undertaken on the basis of a new constitution and consensual electoral laws.
The second threat that we face is linked to ongoing presence of Boko Haram in the Lake Chad basin. For more than two years, in synergy with Cameroon, Chad and Nigeria, we have been fighting hard against the terrorist group Boko Haram. That barbarous group, which has claimed several thousand victims, is today considered one of the most cruel of recent years.
Thanks to the Multinational Joint Task Force, we have gained meaningful victories and fear has changed sides. Today we have considerably reduced the offensive and harmful capacities of Boko Haram. It is no longer possible for that criminal organization to control and administer, as it did so easily before, any locality in any one of our countries. However, even though they are weakened and wandering, elements of Boko Haram still remain dangerous. They organize suicide attacks by young girls forced to become human bombs or sex slaves, and engage in racketeering and kidnappings. In that connection, I wish to recall the 39 women and children abducted last July in the Niger by the terrorist group Boko Haram. The Government of the Niger remains strongly engaged and mobilized until their liberation.
The third threat, and by far the most worrying for us, is the situation in northern Mali. We must resolve two questions there. The first concerns the implementation of the Algiers peace agreements, and the second concerns fight against terrorist groups and traffickers.
From our point of view, the most important of those two issues is the fight against terrorist groups and traffickers. Until they are defeated, it will be difficult to implement the peace agreements or to hope for the restoration of the authority of the Malian State throughout its national territory. Therefore our primary objective is the eradication of those groups and the destruction of all trafficking that has become the source of their financing. That is why the member countries of the Group of Five for the Sahel (G-5 Sahel) decided to set up a joint armed force.
Despite the commitment and determination of the G-5 Sahel member States, we remain deeply concerned by the weak mobilization of the international community to make that force operational. The Niger is convinced that the force will make it possible to impose the conditions for an irreversible balance of power in favour of peace and stability in Mali and therefore throughout the Sahel. I therefore call for a real start so that we can make the necessary decisions. The Niger calls on the Security Council to adopt a new resolution that foresees a commitment of our forces under Chapter VII and to provide a mechanism for predictable and sustainable financing. Moreover, it is simply a matter of reorienting existing resources to enable the force to achieve its objectives.
What is at stake in the Sahel is a fight not only for the peace and security of the region, but also for international peace and security. Failing to help the G-5 Sahel and leaving the situation in Mali to deteriorate even further would be a mistake that the Member States should not commit. I would therefore like to thank all partners who already have announced their contribution to the operationalization of the G-5 Sahel joint force. The Niger welcomes the recent consultations undertaken by the Secretary-General and encourages him to continue his efforts to enable the deployment of the force.
With regard to peacekeeping operations, is it not time for the United Nations to question their effectiveness and to learn lessons from the shortcomings and failures observed here and there? Indeed, the nature of and actors in those conflicts have changed. We are dealing with non-State actors resorting to asymmetric actions for which peacekeeping missions are neither adapted nor prepared. That is why the United Nations Multidimensional Integrated Stabilization Mission in Mali has become one of the deadliest United Nations missions today. This it is important to review those missions with regard to their composition, their armaments and, especially, their mandate.
In discussing the issue of terrorism and the determined fight that our defence and security forces are waging, I would like to say here that the Niger will remain eternally grateful for the sacrifice of its daughters and sons who, with courage and honour, are fighting to preserve and safeguard the integrity of our country. We are certainly paying a heavy price for this fight, but the Niger will continue to play its role and live up to its duty to ensure that never again will any terrorist or criminal organization be able to occupy or take control of any part of our territory. That is why the Government will not stint on its considerable efforts to ensure that our forces take control and that their capacities are boosted. We will never let up in our determination, and I know we will win this war because our cause is noble.
Every year thousands of migrants throughout the world put themselves in danger to seek a better life, and the deserts and oceans of the world have become open- air cemeteries. Irregular migrants, victims of criminal smugglers with neither faith nor law, should be protected. The Niger, essentially a transit country, reaffirms its determination to fight the irregular migration networks and will continue to do everything possible to attack the root causes of such migration. That is the meaning of the plan that our country presented at the European Union-African Union Valletta Summit on Migration.
I have mentioned the security situation in western and eastern Niger. I would like to recall here that as a result of those conflicts, our country, although among the poorest in the world, is hosting more than 200,000 refugees, internally displaced persons and returnees. For the Niger, what is most important today is to get past those emergencies so as to launch socioeconomic recovery in the areas affected by those conflicts. We need to move from humanitarian issues to development.
Turning to certain international issues, I recall that the Niger is in solidarity with the struggle of the Palestinian people for freedom and independence. Our position remains unswerving support for the just and definitive resolution of that question, guaranteeing the creation of a sovereign State of Palestine with East Jerusalem as its capital.
The abuses against Rohingya Muslims in Myanmar are unacceptable. Such serious and massive violations of human rights must be punished. The Niger unequivocally condemns those atrocities.
The Niger, a State party to the Paris Agreement on Climate Change, will respect its commitments. We are convinced that there is no alternative for saving our planet and especially for preserving it for future generations. The Paris Agreement is not only the realization of our awareness, but also proof of our shared responsibility before history. Taking a step backward is not possible unless one believes that the fate of the Earth and of humankind is not concern for everybody.
The Niger urges the United States of America and Cuba to persevere in the constructive dialogue that had begun between the two countries until relations between the two are normalized and the embargo is fully lifted.
The issue of disarmament is a crucial. It deserves special attention to enhance trust among States. The Niger strongly supports the actions undertaken by the United Nations with a view to bringing about general and complete disarmament with regard to both weapons of mass destruction and conventional weapons.
The new challenges generated by globalization, the transformations that have affected international relations for decades and the need to take into account new geopolitical dimensions, particularly in regard to Africa, require that we deal with the crucial issue of the reform of United Nations organs. In accordance with the Ezulwini Consensus, Niger calls for the composition of the Security Council to be reviewed, for the General Assembly to be revitalized and for the United Nations to remain a democratic Organization that enshrines the sovereign equality of States, not a tiered organization in which the powerful and the weak have different rights.
To conclude my remarks before the Assembly, I would like to reaffirm that at every opportunity and before every challenge, my country, the Niger, will always rise to play its proper role to promote and defend peace, to eradicate poverty and inequality and to preserve our environment. We are fully aware of our responsibilities to change our own fate and contribute to making the world safe and better. We assume these responsibilities fully and in a determined manner.
May God bless the Niger and the United Nations.